 DEE CEE FLOOR COVERING, INC.Dee Cee Floor Covering, Inc. and its alter ego and/orsuccessor, Dagin-Akrab Floor Covering, Inc. andResilient Floor & Decorative Covering WorkersLocal Union No. 1179, affiliated with InternationalBrotherhood of Painters & Allied Trades, AFL-CIO. Case 17-CA-6809September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 25, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We agree with the Administrative Law Judge'sfinding that, for the reasons fully set forth by him,Dagin-Akrab Floor Covering, Inc., is the alter ego ofDee Cee Floor Covering, Inc., and that together thetwo named corporations constitute the Respondent.Furthermore, we agree with his finding that, as alteregos, the Respondent violated Section 8(a)(3) of theAct by conditioning employment at its Ft. Rileyproject upon employees withdrawing from theUnion.' We do not agree, however, with his findingthat Dagin-Akrab's refusal to adhere to and apply itsApril 1975 agreement with the Union at the Ft. Rileyproject violated Section 8(a)(5) of the Act.The facts, briefly stated, are as follows: Dee CeeFloor Covering, Inc., which was owned and operatedby its president, Harry Reeves, was engaged in thesale and installation of carpeting in the constructionindustry. As a subcontractor, typical of many in theconstruction industry, Dee Cee did not maintain aregular complement of employees, but hired work-men as the need arose. In April 1973, Dee Ceeentered into a collective-bargaining agreement withI Resilient Floor & Decorative Covering Workers Local Union No. 1179.affiliated with International Brotherhood of Painters and Allied Trades.AFLIO.2 Sec. 8(f) provides in part:It shall not be an unfair labor practice .for an Employerengaged primarily in the building and construction industry to make anagreement covering employees engaged (or who, upon their employ-ment, will be engaged) in the building and construction industry with a232 NLRB No. 72the Union setting forth the terms and conditions ofemployment for Dee Cee's employees.On April 2, 1975, Reeves informed the Union thatDee Cee was going out of business and that a newcorporation, Dagin-Akrab Floor Covering, Inc., hadcome into being and would enter into an agreementwith it. The agreement, which in fact was enteredinto that same day, was identical to the one enteredinto in 1973 between Dee Cee and the Union.In August 1975, Dagin-Akrab was awarded acontract to buy and install carpeting at the Ft. Rileymilitary installation, said project to last approximate-ly I year. In recruiting workmen for this project, theRespondent's vice president, Don Bernard, andReeves informed several union members that work atthe project would be on a nonunion basis only and, ifthey wished such employment, they would have towithdraw from the Union. The Respondent informedthem that it was willing to pay at the "union scale,"but that it would not pay any of the fringe benefitscalled for in the April 1975 agreement. As a result,some employees accepted employment on the Em-ployer's terms while others, refusing to abandon theUnion, did not. Subsequently, the Union protestedthe Respondent's offers of employment, reflectingunilateral changes in the contractual terms andconditions of employment, and requested that theRespondent bargain with it about such changes. TheRespondent replied that it was a nonunion contrac-tor and that it was under no obligation to adhere tothe agreement or to bargain with the Union. Aspreviously stated, the Administrative Law Judgefound that the Respondent's unilateral changes in theterms and conditions of employment, and its refusalto bargain with the Union, violated Section 8(a)(5)and (1) of the Act. For the reasons discussed below,we find that the contracts between the Respondentand the Union were prehire agreements entered intopursuant to Section 8(f) of the Act and that,therefore, the Respondent's refusal to adhere to thesecontracts under the circumstances herein did notviolate Section 8(a)(5) and (I) of the Act.Section 8(f) of the Act2permits qualified employ-ers and labor organizations in the building andconstruction industry to enter into collective-bar-labor organization of which building and construction employees aremembers (not established, maintained, or assisted by an) actiondefined in section 8(a) of this Act as an unfair labor practice) because(1) the majority status of such labor organization has not beenestablished under the provisions of section 9 of this Act prior to themaking of such agreement.... Provided ... That any agreementwhich would be invalid, but for clause (I) of this subsection, shall notbe a bar to a petition filed pursuant to section 9(c) or 9(e).421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining agreements covering employees not yet hiredwithout thereby violating the Act.3This section,however, merely immunizes the parties to suchagreements from liability under Section 8(a) and (b)of the Act. Such prehire agreements do not, however,give rise to a presumption of majority status onbehalf of the union.4Thus, where a union fails toprove that it has obtained majority status among theemployer's employees, an employer may withdrawrecognition from that union and/or make unilateralchanges in the contractual working conditionswithout thereby violating Section 8(a)(5) of the Act.5While the April 1975 agreement was validlyentered into pursuant to Section 8(f) of the Act, thatagreement was not binding on the Respondent forpurposes of Section 8(a)(5) until such time as theUnion demonstrated that it enjoyed the support of amajority of the Respondent's employees employed atthe Ft. Riley project. However, in light of the factthat the Respondent had no employees working for iteither at the time that it executed the contract orwhen it unilaterally set the conditions of employmentat the Ft. Riley project and refused to bargain withthe Union, it is obvious that the Union could nothave had a majority status.Furthermore, the mere fact that the Union mightindeed have represented a majority of the employeesat Respondent Dee Cee's previous jobsites is of noconsequence inasmuch as the Union must demon-strate its majority at each new jobsite in order toinvoke the provisions of Section 8(a)(5) of the Act.6As the facts here show that the Respondent had noemployees at the Ft. Riley job when it decided toabrogate its prehire agreement with the Union, noviolation of Section 8(a)(5) of the Act can be found.Moreover, although Dagin-Akrab as the alter ego ofDee Cee would normally have been bound to DeeCee's 1973 agreement, no violation can be found inits failure to apply that agreement at the Ft. Rileyjob, since it had no employees working at that jobwhen the unilateral changes were made. Therefore, arefusal-to-bargain violation also cannot be predicat-ed on the breach of the 1973 agreement.As previously stated, we agree with the Administra-tive Law Judge that the Respondent violated Section8(a)(3) of the Act by conditioning employment at itsFt. Riley project upon employees withdrawing fromI Carpet, Linoleum and Soft Tile Local Union No. 1247 of the Brotherhoodof Painters, Decorators and Paper Hangers of America, AFL-CIO [IndioPaint and Rug CenterJ, 156 NLRB 951 (1966).R. J. Smith Construction Co., 191 NLRB 693, 695 (1971), enforcementdenied 480 F.2d 1186 (C.A.D.C., 1973). See also Ruttman ConstructionCompany, and Ruttmann Corporation, Joint Employers 191 NLRB 701 (1971),decided the same day.5 Ibid.n David F. Irvin, et al., d/b/a The Irvin-McKelvy Company, 194 NLRB 52(1971), enforcement denied in part 475 F.2d 1265 (C.A. 3, 1973).7 The record discloses that union members Fred Wakefield and Garrythe Union. Therefore, we shall order the Respondentto make whole those employees who were offered,but who refused, employment because they wouldnot abandon the Union. Since we have already foundthat the Respondent was under no obligation toadhere to its agreement, it would be inimical to sucha finding to award backpay according to the terms ofthat agreement. Therefore, backpay shall be awardedat the rate that the Respondent offered to pay thoseemployees who would work on a nonunion basis.The Respondent shall make whole those employees7who refused its illegal offer of employment from suchtime the employer's offer was made until such time asthe Respondent made or will make a good-faith offerof employment. The backpay and interest thereonshall be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).8ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Dee Cee Floor Covering, Inc., and its alter ego,Dagin-Akrab, Kansas City, Missouri, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Conditioning employment at their current orfuture projects upon abandonment of the Union byits prospective employees.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Make whole all persons who refused to acceptoffers of employment at the Ft. Riley project on theunlawful condition that they abandon the Union bypaying them a sum of money equal to what theywould have earned from the time the illegal offer ofemployment was made until such time as theRespondent has made or will make a good-faith offerof employment, less interim earnings.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allAllen declined Respondent's offers of employment because of the unlawfulconditions. We leave to the compliance stage of this proceeding the questionof whether other employees also declined Respondent's unlawfully condi-tioned offers of employment and are therefore entitled to reimbursementthereunder.8 See generally Isis Plumbing & Heating Co., 138 NLRB 716 (1962). Inaccordance with our decision in Florida Steel Corporation, supra, we shallapply the current 7-percent rate for periods prior to August 25, 1977, inwhich the "adjusted prime interest rate" as used by the Internal RevenueService in calculating interest on tax payments was at least 7 percent.422 DEE CEE FLOOR COVERING, INC.other records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its place of business in Ft. Riley,Kansas, its current construction project, copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Directorfor Region 17, after being duly signed by itsrepresentatives, shall be posted by the Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of Section8(a)(5) of the Act.CHAIRMAN FANNING, concurring in part and dissent-ing in part:I agree with my colleagues' findings of violations. Ido not agree with their dismissal of the 8(a)(5)allegation. I previously have dissented from theinterpretation of Section 8(f) to which the majorityadheres. See the dissenting opinions in the cases citedin footnote 4, supra.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT condition employment at any ofour present or future projects upon abandonmentof the Union by any prospective employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL make whole all persons for loss ofearnings sustained as a result of their refusal towork on a nonunion basis.DEE CEE FLOORCOVERING, INC. ANDDAGIN-AKRAB FLOORCOVERING, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge: A hearingin this proceeding was held on February 5, 1976, at KansasCity, Kansas, on complaint of the General Counsel againsttwo separately named corporations, Dee Cee FloorCovering, Inc., herein called Dee Cee, and Dagin-AkrabFloor Covering, Inc., herein called Dagin-Akrab, the twotogether here called the Respondent. The complaint issuedon December 10, 1975, and rests upon a charge filed onOctober 23, 1975, by Resilient Floor and DecorativeCovering Workers Local Union No. 1179, affiliated withInternational Brotherhood of Painters and Allied Trades,AFL-CIO, herein called the Union. The essential issue ofthe case is whether the Respondent refused to bargain withthe Union within the intendment of the statute and therebyviolated Section 8(aX5), and whether, as an inseparableelement of that unfair labor practice, it also violatedSection 8(a)(3) of the National Labor Relations Act, asamended. Briefs were filed by all three parties.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGs OF FACTI. THE BUSINESS OF THE RESPONDENTDee Cee Floor Covering, Inc., is a corporation engagedin the business of selling and installing carpeting in theconstruction industry, with its principal place of business at1125 Grand, Kansas City. Missouri. In the conduct of itsbusiness in the past fiscal year this corporation purchasedmaterials valued in excess of $50,000 directly from sourceslocated outside the State of Missouri. During the sameperiod it sold goods valued in excess of $50,000 directly tocustomers located outside that State.Dagin-Akrab Floor Covering, Inc., is also a corporationengaged in the business of selling and installing carpetingin the construction industry, with its principal place ofbusiness in the same location where Dee Cee FloorCovering, Inc., has its office. Dagin-Akrab was incorporat-ed in March 1975, and in or about August of that yearentered upon a contract valued about $490,000 to supplyand install carpeting in a military site at Fort Riley,Kansas. That contract is directly related to the NationalDefense of the United States.I find that both Dee Cee and Dagin-Akrab are engagedin commerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.1l. THE LABOR ORGANIZATION INVOLVEDI find that Resilient Floor and Decorative CoveringWorkers Local Union No. 1179, affiliated with Interna-tional Brotherhood of Painters and Allied Trades, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll. THE UNFAIR LABOR PRACTICESThe Case in BriefFrom 1972 through 1974 and into 1975, Dee Cee FloorCovering, Inc., sold and installed carpeting in the construc-tion industry; its employees were covered under a collec-tive-bargaining agreement with the Union, and, as aunionized employer, the person in charge of the businesson a day-to-day basis was Harry Reeves. In 1975 anothercorporation was formed -Dagin-Akrab Floor Covering,Inc., which continued the same business. This corporationalso signed a collective-bargaining agreement with theUnion, and Harry Reeves continued in charge of thebusiness operation. In mid-year 1975 Dagin-Akrab enteredinto a contract to sell and install carpeting at a Fort Rileymilitary site; work on that job was expected to require anumber of carpetlayer craftsmen and to last as long as afull year. In the recruitment of craftsmen the employer -under the name Dagin-Akrab -made prospective work-men understand they must work "nonunion," their com-pensation in no sense to be governed by any unioncontract. In fact, some employees were hired, and startedwork, without benefit of recognition of their union andwithout enjoyment of a number of financial benefitsprovided for in the union contract. Some persons who wereasked to work on this basis -as nonunion employees -refused and were denied employment.The complaint alleges that the two corporations arereally one and the same, or alter egos, with Reeves alwaysthe essential controlling element. It then alleges that bydisregarding and violating its contract with the Union -the one signed in 1973 by Dee Cee extended to March 1,1976, and one signed by Dagin-Akrab in April 1975extended to the same date -by conditioning employmentat Fort Riley in 1975 upon abandonment of the Union byits employees, and by in fact employing some at compensa-tion rates below the contract provisions, the Respondent -whatever its proper name at the moment -violatedSection 8(a)(5) and (3) of the Act, illegal refusal to bargainand illegal discrimination against employees because oftheir union affiliation.In defense, the Respondent contends that Dee Cee andDagin-Akrab are not one and the same, that the two arecompletely unrelated employers having nothing to do withone another, and that while Dee Cee did once have acontract with the Union, Dagin-Akrab was never a"union" contractor, was never obligated to bargain at all,and could therefore rightfully set its conditions of employ-ment unilaterally. The Respondent asserts that Dee Ceeceased doing business completely by the end of the year1974 and that therefore now there can be no unfair laborpractices charged to it because it never ignored the Unionwhile in business, and there can be no unfair laborpractices charged to Dagin-Akrab because it is a strangerto any union activity by whoever may have once workedfor Dee Cee.I Helrose BinderV, Inc. and Graphic Arts Finishing, Inc., 204 NLRB 499(1973).ClarificationFor reasons set out below, I find that the two corpora-tions were in fact one and the same, and that by flouting itscontract with the Union and unilaterally changing condi-tions of employment to put an end to union representationby any of its employees, the "Respondent," as named inthe complaint, committed the unfair labor practicesalleged.' The interest of clarity requires, however, that analternative allegation appearing in the complaint, andreasserted by the General Counsel at the hearing, beunderstood and put into proper prospective in thisDecision. The complaint alleges that Dagin-Akrab is "analter ego of, and/or a successor to" Dee Cee. There is anabsolute distinction between alter ego concepts as dealtwith in Board law, and so-called successorship cases. Theone bears no relationship whatever to the other. And wherethe complaint alleges here, as it does, that Dee Cee andDagin-Akrab were alter egos one to the other, whilesimultaneously also being predecessor-successor, it isincoherent on its face.Businesses, commercial operations, and employing enter-prises are run and controlled by people, managementgroups, and human beings; what designating names theychoose to use from time to time in no way alters this reality.When the Board speaks of alter egos it is dealing withchanges of facade, superficial appearance of management,or control group substitutions which in truth do not alterthe identity of the human element in the ownership andrunning of the business. Here Harry Reeves was the centralcontrolling force in Dee Cee, and the General Counselsays, in his first part, that Reeves held the same positionwith respect to Dagin-Akrab. In contrast, successorshiplooks to the business itself, the employing enterprise, assomething apart from its owner, or the management forcewhich runs and controls it at any given moment. Thebusiness itself -with its real estate, its machinery andequipment, its complement of employees, its fixed custom-ers or valuable goodwill -stands apart from whoeverowns it now or then. When the business passes into otherhands, or into control of new and different interests fromthat which first owned and controlled it, whoever receivesthe business is called the successor -a competitor whobuys it up, a trustee in bankruptcy, a creditor committee,an heir, anybody -but always a stranger to the firstidentified employer. Dee Cee and Dagin-Akrab thereforecannot be both alter egos and predecessor-successor.It is important to stress this distinction lest there bemisconception of the basis of decision in this case. Theunfair labor practice finding in no sense rests upon anysuccessorship concept. In my considered judgment afactual finding that Dagin-Akrab was a successor -andtherefore of necessity not the alter ego -to Dee Cee,would not be justified by the evidence. Dee Cee was asubcontractor typical of many in the construction industry.It had an office in what must have been rented spaceupstairs in an inner-city office building. It owned no realestate, no building, no shop, no machinery or productionequipment, and it had no employees working for it on a424 DEE CEE FLOOR COVERING, INC.regular basis. No less significant, it had no regularcustomers, or continuing predictable flow of business. Itsubmitted a bid here and there to a general contractor;when it succeeded in winning a contract it boughtcarpeting to be brought to the jobsite, hired availableworkmen pursuant to its contract with the Union -notnecessarily the same persons who had worked on itsprevious job -and then released them when the projectwas completed for other employment wherever they couldfind it. If the successor is an employer who buys, orotherwise takes over the business of the predecessor, whatbusiness did Dagin-Akrab take from Dee Cee? It took noassets, it took no customers, and it certainly took noemployees. Among the essential tests of successorship iswhether the successor hires a majority, or at least a greatnumber of the predecessor's employees. Which employeesdid Dagin-Akrab hire? Nor did the alleged "successor" inthis instance take over the predecessor's name. I supposethere could be a case in the subcontracting aspect of theconstruction industry -involving the use of a fluid groupof craftsmen -where the established name of the seller isof such value in a business getting sense as to approach thetransfer of an employer enterprise concept. Such was notthe case with respect to Dee Cee. It may well be that in thisindustry there can be no such thing as successorship. Inany event, that question is not reached here, and thisDecision is not to be taken as a ruling on the matter in anysense.2Alter EgoHarry Reeves was the principal witness called by theRespondent. He said he has been in the carpet selling andinstalling business since 1971, first starting with the name"Direct Carpeting Contractors." He continued that he alsodid business under the name "Dee Cee Floor Covering,Inc.," organized in June 1973. Reeves' opening testimony isthat he signed a union contract in 1972 or 1973 under thename "Dee Cee Floor Covering," of which he was thepresident. Later received in evidence, that contract showshis signature and the name "Dee Cee Carpet" as theemployer; it is dated April 1, 1973. Reeves was presidentand his wife secretary of that company, whatever its name,and between the two they owned 325 of the outstanding500 shares of stock. Reeves alone held a majority of theshares. There is no indication Mrs. Reeves had anything todo in fact with the business operations reflected in thisstory. Reeves also signed another contract with the Unionon November 29, 1972, this time under the name "D. C.Installation" to identify the employer. The Respondentconceded in its answer and at the hearing that during late1973 and throughout 1974, in the name of Dee CeeFlooring, Inc., Reeves -or that corporate entity -was incollective-bargaining relationship with the Union, calling2 While in his posthearing brief the General Counsel says he will nolonger "pursue" the successorship theory, he nevertheless cites a number ofprior Board successorship decisions in support of the complaint.I There is no rational explanation anywhere in the record for theinterchangeable use by Reeves of the two names Dee Cee Floor Covering.Inc. and Dee Cee Carpet. While doing business as Dee Cee Floor Covering,Inc., he signed Dee Cee Carpet to identify himself. In his brief his counselmakes much of the different names Reeves used. Asked about these twofor employees through the Union, and carrying on thecarpet selling and installing business on that basis.Reeves said at the hearing that Dee Cee Floor Coveringwent completely out of business in December 1974, but twoemployees testified they worked for that company in 1975.Edwin Hogan said he worked on two projects for Dee Ceeduring March, one at Joplin and one at Leavenworth.Garry Allen, another union member, said he too workedon these jobs for Dee Cee at that time. Aside from sayingthat these employees were paid by the general contractoron those projects, Reeves did not deny that Dee Cee FloorCovering hired them on these jobs during the first half of1975. 1 credit Hogan and Allen, for, as will appear, Reeveswas not a reliable witness.In 1975 still another name came into being -Dagin-Akrab Floor Company, Inc. When it was first organized, inMarch, Josephine Reeves owned all the stock and was thepresident; this Mrs. Reeves is Harry Reeves' aunt, and sheworked as the office secretary of one company orcorporation after another. In September the stock wasreapportioned, with Mrs. Reeves holding 588 shares andone Everett Lee holding 612. The record is silent as to whoMr. Lee may be, and there is nothing to indicate he everhad anything to do with running whatever business wascarried on. On April 2, 1975, Reeves went to the Union'soffice, taking one Allen Gibson with him. At that timeGibson held no position at all with Dagin-Akrab FloorCompany, Inc., and owned no part of it. In the unionoffice, on April 2, Reeves told Richard Meyers, the Union'sbusiness manager with whom he had done business in thepast, "that Dee Cee Carpet was going to be no more andthat they were going to open a company named Dagin-Akrab," and that "they wanted to sign a new contract."This is Meyers' testimony. A contract was signed that day,another copy of the 1973-76 agreement Reeves had signedin 1973 in the name of Dee Cee Carpet. This one wassigned by Gibson, and the employer identified simply asDagin-Akrab. The agreement was received in evidencewithout question. Reeves also explained to Meyers that hewould do the selling and Gibson the installing. Gibson hadbeen a straight carpetlayer, sent by the Union, on previousjobs controlled by Reeves.As a witness Reeves asserted he ceased being a businessman, ceased being an employer or in any sense an agent ofan employer, with the demise of Dee Cee -whether it becalled Dee Cee Carpet or Dee Cee Floor Covering, Inc.3He said that in August 1975 he became an employee ofDagin-Akrab, several times stressing that he was no morethan a salesman, a consultant. And to prove this conclu-sionary assertion, he produced a written hiring agreementdated August 5, 1975; it is signed by him, by his aunt -Josephine Reeves -attesting as secretary, and by Gibson,formally designated on the document as president ofDagin-Akrab. Gibson had only 2 weeks earlier replacednames, Reeves testified: "I am familiar with Dee Cee Floor Covering. Inc."And then: "Q. Is that synonomous with Dee Cee Carpet Company? A. Iwouldn't know how to answer that." Clearly he paid no attention to thedetails of his operational names. and that very fact further strengthens theessential finding that throughout it was he personally who was doingbusiness, with the wording of his legal title of the moment having no realsignificance.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDReeves' aunt as president of the Company. With this it isthe burden of Reeves' testimony Dagin-Akrab never hadanything to do with Dee Cee Floor Covering, or with himas an employer.Reeves was hard put to explain away a number ofobjective facts of record giving the lie to his contrarycontentions. His attempt to distort the picture of hisactivities must be totally rejected, if only on the basis of hisanswer to the following question put to him, as the lastwitness, by Respondent's counsel:Q. With regard to the conversations that wereallegedly held on or about April 2, 1975, with Mr.Meyers, was there every any statement made thatDagin-Akrab Floor Covering, Inc., was going to sign acontract with the Union or intended to?A. No.But the contract signed then and there in the name ofDagin-Akrab was received in evidence. At the start of thehearing, as an adverse witness, Reeves had said, "I was notwith Mr. Gibson at the time he signed a document with theUnion for Dagin-Akrab Floor Covering...." He admit-ted having brought Gibson to Meyers' office. "Did youremain to hear what went on?. ..No, I was talking to hispartner at the time .... Did you stay there, I mean? ... Iwas in the room, on the other side." Again: "Did he[Gibson] sign anything that day. A. I wasn't sitting therewatching him sign it, I can't say if he did or didn't," Reevessimply was not a credible witness.This was Reeves, at the union office, for reasonssufficient onto himself, desirous of making a paper recordcreating a fictitious picture of substantive change in hisbusiness activities where there really was none. His totaltestimony was no more than a continuing effort to erasehimself from the position of employer, as it were. Heinsisted he is now no more than a salesman, but hiscontract with Dagin-Akrab provides: "The duties of saidconsultant are to be those of a general supervisor, includingemployer/employee relations [emphasis supplied], the pur-chasing of materials, handling relations with the generalcontractor, negotiating any contracts which are necessi-tated by the project, and all other duties incident to theperformance of the said subcontract." All this is butanother way of saying he runs the business.4The FortRiley job, which gave rise to this proceeding, was expectedto occupy the entire company for a year and there is noindication any other job or project was even anticipated atthe time of the hearing. Asked to explain what he does forDagin-Akrab, Reeves said as a witness: "I overseemanagement of the entire issue." Asked how manycontracts does the company presently have, he answered:"I have no idea." His lawyer then said Fort Riley is theonly one.Merely because a subcontractor in the constructionbusiness may not have an identifiable business operationwith physical assets such that can be passed on to asuccessor, it does not follow that the management, theoperator, the owner, the people who carry on suchcommercial operations, do not constitute a continuingentity such as to bring into existence employer-employeerelationships subject to the jurisdiction of the Act like anyother employer. The labor law is concerned with substance,not with form. Constantly changing corporate titles, or anyother names, may serve a purpose under other laws, butthey are meaningless insofar as the employees are con-cerned and insofar as the question of who determinesconditions of employment. This law is concerned withpeople, not names. In this case it was Harry Reeves whoran this business from first to last, who hired employees -or decided how they would be hired and under whatconditions, and who made the decision -changing fromtime to time -as to whether they were to be "union" or"nonunion." To coin a phrase, he was the ego in all thealters. When Gibson was needed, he was used to sign theDagin-Akrab contract in April, although he was a strangerto the employer -whatever its name. By August a mannamed Bernard -also just another former employee ofReeves' -was added to the company -made a vicepresident out of a clear sky. When Meyers called the officethat month to inquire what was going on at Fort Riley,Bernard answered, and said: "Mr. Reeves and Mr. Gibsonwere no longer with the firm." But Gibson had been madepresident of the "firm" only a month earlier. "Oh, what atangled webb we weave ... ."By agreement with the Union as the representative of hisemployees, Reeves hired, as he admitted, through theunion hall throughout 1974. He bid successfully on anotherjob in 1975, and again he needed carpetlayers as he hadneeded them in the past. This time he simply decided hedid not care to continue recognizing the Union, and thestill effective contract -and never mind the law whichsays it is the employees and not the employer who decidequestions of representation. If a subcontractor in theconstruction industry can look upon each new contract itundertakes as a business enterprise unrelated to any of hisprevious business projects, it means an end to all collective-bargaining contracts, and all stable union representation,in the entire industry.Refusal to BargainWhen Meyers, of the Union, got word, from three or fourunion members, that they had been approached to work atFort Riley but on a "nonunion" basis, he telephoned theoffice of Dagin-Akrab. Bernard answered, and, as Meyerstestified, said he was the new owner, and that "Reeves andGibson were no longer with the firm." Bernard did notappear as a witness, and it is clear on this record he waslying to Meyers. Later Bernard went to Meyers' office, butrefused to sign the usual necessary health and welfarecontribution document on request.Meanwhile, Bernard called several union members in hissearch for carpetlayers needed at Fort Riley. On the phonehe offered work to Allen, saying he would pay the unionhourly rates, but not any of the various fringe benefitscalled for in the union contract. He told Allen the men"would have to drop out of the Union ... would have to4 J. HowardJenks, d/b/a Glendora Plumbing, 165 NLRB 101 (1%967).426 DEE CEE FLOOR COVERING, INC.take a leave of absence from the union for a year in orderto work up there." Allen refused the offer. Bernard alsospoke to Donald Claycomb, of the Union, and asked "if Iwould sign a statement saying that I didn't belong to theunion when I was employed by him." Gibson, too, spoke toClaycomb, and this man did accept the offer on that basisand went to work for straight pay, losing all the contractbenefits. Bernard also called a union member named FredWakefield, to say he was looking for men, "he was nothiring union men, but that he was paying union scale."When Wakefield answered he was not interested, Bernardasked did Wakefield know any others that might be.The refusal to bargain with the Union, as the statutecommands, is clear. I find that by refusing to continue torecognize the Union as the exclusive representative of itsemployees at the Fort Riley project, by disregarding theeffective contract then in force between the Respondentand the Union, and by offering to hire and in factemploying carpetlayers on conditions of employment setunilaterally by the Respondent, the Respondent -precise-ly as named in the complaint -violated Section 8(a)(5),(3), and (1) of the Act.One further argument in defense is advanced for the firsttime in the Respondent's brief, and it is that because the1975 union contract signed in the name Dagin-Akrabspeaks of the Kansas City area it could not apply to theFort Riley job, located outside the jurisdiction of thisUnion. I find no merit in the argument because it is clearthe parties intended the agreement to be for that job. It isthe only one Reeves was preparing for, it is the only one theCompany has been engaged in, and it constitutes the onlybusiness of that company involved in the case. Moreover, ifthe contract did not apply to Fort Riley, there was noreason for Bernard, or any agent of the Company, tocondition employment on resignation from the Union, orto say at all it would be a nonunion project.THE REMEDYIt having been found that the Respondent unlawfullyrefused to bargain with the Union by ignoring its effectivecollective-bargaining agreement, by unilaterally establish-ing conditions of employment, and by denying to itsemployees covered by the union contract economicbenefits in return for work as provided therein, it must beordered to cease and desist from such conduct and to takeremedial action. The Respondent must recognize andbargain with the Union on request, as the statutecommands. It must be ordered to abide by the terms ofthat agreement in every respect. And it must make wholeall employees who have worked for it since the summer of1975 and who have been denied any of the economicbenefits, including all fringe benefits, and particularly whohave worked at its Fort Riley project. The employees mustbe reimbursed for any moneys thus due them, andpayments must be made retroactively on their behalf to theUnion's health, welfare, and pension funds.CONCLUSIONS OF LAWI. By refusing to bargain with the Union in August1975, and thereafter, concerning wages, hours, and otherconditions of employment in the unit found appropriateherein, the Respondent has violated and is violatingSection 8(aX5) and (1) of the Act. The unit appropriate forthe purposes of collective bargaining now is:All workmen employed by the Respondent who handlethe tools of the trade in doing all work on projectslocated in the Kansas City, Missouri, area, andWyandotte, Johnson, Leavenworth, Bourbon, Linn andMiami counties in Kansas, and such other areas as maybe assigned by the Union, which work may consist ofmeasuring, cutting, and laying of old and new carpet,linoleum and all types of resilient floor and wallcovering material, whether in sheets, rolls, or inter-locked; plastic, laminated plastic and metal wall tile,fitting devices for attachment of carpet, linoleum,rubber, and all other resilient floor and wall coverings,and fitting of metal caps at corners used in theinstallation of linoleum and plastic counters, tables,and steps; artificial turf and derivatives thereof,including monolithic covering; and preparatory workfor all the above mentioned, including under laymen,but excluding all supervisors.2. By unilaterally changing conditions of employmentat its Fort Riley project, the Respondent violated Section8(a)(5) of the Act.3. By conditioning employment at its Fort Riley projectupon withdrawal from the Union, and by denying toemployees at its Fort Riley project the economic benefitsprovided for in the effective collective-bargaining agree-ment, the Respondent has violated and is continuing toviolate Section 8(aX3) and (1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]427